Citation Nr: 1025987	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  05-24 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1968, with service in Vietnam from June 1966 to June 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2005 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a July 2006 Travel Board 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.  Following the hearing, the 
Board remanded the claim for further development in a March 2007 
decision.  The development requested by the Board has now been 
completed, as discussed below, and the case is appropriate for 
appellate review. 


FINDINGS OF FACT

1.  The claims file reflects a diagnosis of PTSD.

2.  There is no documented evidence that the Veteran was involved 
in combat, nor is there independent evidence corroborating the 
occurrence of any specific in-service stressor which could serve 
as the basis for a diagnosis of PTSD.


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or aggravated 
by service, nor may any psychosis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 3.307, 3.309(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed herein, the Board has identified none.

In February 2005, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and its 
duty to assist him in substantiating his claim under the VCAA.  A 
PTSD questionnaire was enclosed.  The letter informed the Veteran 
that VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment records, 
or records from other Federal agencies.  The Veteran was advised 
that it is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.  A June 2006 letter describes how VA determines 
disability ratings and effective dates.

The Board acknowledges that the content of the February 2005 
letter did not fully comply with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding 
VA's duty to notify and assist.  However, the Board finds that 
any error in notice is non-prejudicial.  Although the Veteran did 
not receive Dingess notice until after initial adjudication of 
the claim (because the initial rating decision occurred prior to 
the Court's ruling in Dingess), it is clear that he was provided 
with the opportunity to participate in the processing of his 
claim so as to render any defect in notice non-prejudicial.  For 
example, the May 2005 rating decision, June 2005 SOC, and 
September 2009 SSOC explained the basis for the RO's action, and 
the SOC and SSOC provided him with additional 60-day periods to 
submit more evidence.  In addition, the Veteran has demonstrated 
through his testimony at the Board hearing and submission of 
statements and additional evidence that he was aware of the type 
of evidence required to substantiate his claim.  Finally, the 
claim was readjudicated in the September 2009 SSOC after proper 
notice was sent.  Moreover, the benefit being sought is not being 
granted in this case, so the Board will not reach the issue of 
disability rating or effective date discussed by the Court in 
Dingess.

It appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Moreover, the 
Veteran has demonstrated knowledge of, and has acted upon, the 
information and evidence necessary to substantiate the pending 
claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was convinced that the appellant and representative 
had demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Finally, the Veteran has not 
identified any evidence which he would have submitted if Dingess 
notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Charleston and Beaufort VA Medical Centers (VAMCs), and private 
treatment records.  

In a March 2007 decision, the Board remanded the claim for 
further development.  Specifically, the Board stated that the RO 
should obtain any additional medical records pertaining to post-
service treatment for PTSD, that the Veteran should be contacted 
to provide more detail regarding his claimed stressors, that the 
U. S. Army and Joint Services Records Research Center (JSRRC) 
should be contacted to attempt stressor verification, and that a 
VA examination was needed to obtain a medical opinion regarding 
whether the Veteran had a diagnosis of PTSD and if so, whether it 
was related to his claimed stressors.     

Following this Board's remand, the RO sent the Veteran a letter 
in July 2007 asking for specific details regarding his claimed 
stressors, the names and locations of any treatment providers, 
and enclosing a stressor questionnaire.  In December 2007, the RO 
sent a request for verification of the Veteran's claimed stressor 
to the JSRRC, and received a response in January 2008 stating 
that the Veteran needed to provide additional information.  The 
RO then sent a letter to the Veteran requesting the additional 
information, and the RO received a response in September 2008.  
The RO submitted another request for stressor verification to the 
JSRRC in January 2009, and received a response in April 2009.  
Finally, a VA examination was conducted in July 2009 that 
included an opinion regarding the likelihood of a nexus between 
the Veteran's PTSD and his claimed stressors.  Thus, it appears 
that all development requested by this Board in its March 2007 
remand has been completed to the extent possible, and no 
additional development is required.   

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) 
(2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as psychoses (defined in 38 C.F.R. § 3.384), 
become manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by acceptable 
lay or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during that 
time.  Id.

In order to establish service connection for PTSD, the evidence 
of record must include a medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association 
Diagnostic and Statistical Manual for Mental Disorders, 4th ed. 
(1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element in 
supporting a claim for service connection for PTSD.  In Zarycki, 
it was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) 
and (f), and the applicable provisions contained in VA Manual 
M21-1, the evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The aforementioned provisions of 
M21-1 have been rescinded and reissued as amended in a manual 
rewrite (MR).  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, 
entitled "Claims for Service Connection for Post-Traumatic 
Stress Disorder."  

Where there is no combat experience, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 
283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Further, an opinion by a mental health professional based upon a 
post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

The Veteran in this case contends that he has a current diagnosis 
of PTSD which is related to active service.  Specifically, in a 
February 2005 stressor statement and at the July 2006 Travel 
Board hearing, the Veteran said that during his first convoy 
mission from Saigon to Cam Rahn Bay with the 155th Transportation 
Company, he and his team were delivering ammunition to the field 
when they came under heavy hostile mortar and small arms fire 
from the Viet Cong.  They sustained heavy injuries and several 
deaths, with many vehicles destroyed.  However, the convoy was 
able to continue.  In addition, the said he had known a sailor 
who drowned several days after he arrived in Vietnam, and Cam 
Rahn Bay, where he was stationed, received incoming enemy fire on 
occasion as well.  

The Board will first consider whether the Veteran has been 
diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  

The Veteran's STRs are negative for any manifestations of PTSD or 
other mental disorders.  Indeed, his September 1965 enlistment 
and October 1968 separation examination reports are negative for 
any history, complaints, or findings of mental health problems.  

Nearly 40 years following separation from service, the Veteran 
had a positive PTSD screening in November 2005 at the Goose Creek 
Community Based Outpatient Clinic (CBOC) of the Charleston VAMC.  
He was referred for a mental health psychiatry consultation, 
which took place later that month.  He reported that he had had 
disturbing dreams and insomnia for years.  The nurse practitioner 
who conducted the evaluation assessed mild to moderate PTSD with 
resulting moderate to severe depression on Axis I of the DSM-IV 
diagnosis chart.  She also prescribed psychotropic medication and 
encouraged attendance to a PTSD group at the Vet Center.  

The Veteran continued to follow up at the Charleston VAMC for 
PTSD, primarily with a nurse practitioner and his primary care 
physician.  He transferred his care to the Beaufort Outpatient 
Clinic in May 2007, when he was seen by a staff psychiatrist who 
assessed prolonged PTSD.

As mentioned above, the Veteran was afforded a VA examination in 
July 2009.  The examiner, a psychologist, reviewed the Veteran's 
claims file and took a verbal history from the Veteran regarding 
his military experiences.  Based on a review of the Veteran's 
symptoms, the examiner assessed chronic moderate PTSD, as well as 
dysthymic disorder and rule out major depressive disorder on Axis 
I of the DSM-IV diagnosis chart.  

Based on the foregoing, the Board finds that the Veteran has a 
current PTSD diagnosis which meets the criteria of 38 C.F.R. 
§ 4.125(a).  

Under the law, the Board must next consider whether the above 
diagnosis of PTSD can be related to service, that is, whether 
there is credible supporting evidence that one or more claimed 
in-service stressors occurred to support a PTSD diagnosis.  
  
Before beginning our analysis regarding the existence of a 
stressor, the Board first notes that, since the first diagnosis 
of PTSD was made nearly 40 years after separation from service, 
and there were no manifestations of any of the mental health 
disorders listed in 38 C.F.R. § 3.384 (e.g., psychoses) either 
during service or within one year after separation, the 
presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a) as to a 
psychotic disorder do not apply here.  

The Veteran's DD Form 214 lists his Army military occupational 
specialty (MOS) as a postal clerk (noted to be related to the 
civilian occupation of a mail carrier), and shows that he 
received the National Defense Service Medal, Vietnam Service 
Medal, and Vietnam Campaign Medal.  These medals indicate that he 
was in a theater of combat operations, but not necessarily that 
he was directly engaged in combat.  His service personnel records 
also show that the Veteran served in Vietnam from June 1966 to 
June 1967.  However, there is no indication as to whether he 
engaged in combat with the enemy.  Indeed, his Record of 
Assignments indicates that he was assigned to the 155th 
Transportation Company as a movements specialist, longshoreman 
helper, and general clerk during his Vietnam service.  Thus, the 
Board finds that the Veteran's personnel records do not establish 
that he was engaged in combat, nor does the Veteran specifically 
contend that he engaged in combat.  As a result, his statements 
as to any in-service stressor(s) cannot be accepted without 
further corroboration through independent evidence.  See Doran, 
supra. 

The Veteran testified at his hearing that his unit's mission was 
to offload ocean-going supply ships, to include offloading 
ammunition, petroleum, and other explosive and hazardous 
materials.  He performed this duty at the pier in Cam Rahn Bay, 
and during that time he feared explosions and was subjected to 
indirect enemy fire from rockets, mortars, and other forms of 
artillery.  He further described the incident of being subjected 
to direct enemy fire during an ambush during a convoy from Saigon 
to Cam Rahn Bay.  He also testified that he knew M.C.S., a fellow 
sailor who drowned in Vietnam after falling off the dock, and 
submitted a list of casualties in Vietnam printed from a website 
of the Army Transportation Association and a Casualty Record for 
M. C. S., also printed from the internet.  The latter record 
lists M.C.S.'s casualty type as non-hostile.  

The claims file also contains a July 2006 letter from the 
Veteran's wife, L.C.S., who states that the Veteran jumps in his 
sleep, kicks and hits her in his sleep, and wakes up hollering.  

Following the Board's remand, the RO submitted a request to CURR 
(U.S. Armed Services Center for Unit Records Research, now known 
as the JSRRC) regarding the Veteran's claimed stressor, 
specifically the attack on the convoy from Saigon to Cam Rahn 
Bay.  CURR responded that they researched the U.S. Army Vietnam 
Station List and confirmed that in 1966, the 155th Transportation 
Company was stationed at Cam Rahn Bay.  They also searched the 
1966 History submitted by the 155th Transportation Company and 
searched the Operational Reports-Lessons Learned submitted by the 
1st Logistical Command (the higher headquarters for the 155th 
Transportation Company) for the periods ending on July 31, 1966, 
and October 31, 1966.  CURR was unable to verify a convoy attack 
during the July 1 to September 30, 1966, time period.  In 
addition, they researched the U.S. Army Casualty data and were 
unable to verify casualties belonging to the 155th Transportation 
Company during the 1966 time period.  CURR stated that a Morning 
Report search might need to be conducted, and that the Veteran 
should provide specific information such as the full names of 
casualties, unit designations, and other units involved.  

The Veteran submitted an additional statement regarding his 
claimed stressor in September 2008, and the JSRRC conducted a 
search of Morning Reports of the 155th Transportation Company 
from July 31, 1966, to October 31, 1966, but no remarks were 
located pertaining to the Veteran's allegations.  

Based on the foregoing, the Board finds that there is no 
verifiable in-service stressor to which the Veteran's PTSD 
diagnosis can be linked.  The Board recognizes that the Veteran 
may have been exposed to stressful circumstances during active 
service, and particularly while stationed in Vietnam.  However, 
the Court of Appeals for Veterans Claims has held that it is the 
experiencing of specific stressor events, rather than the mere 
presence in an area in which combat might arise, which can 
constitute valid support for a diagnosis of PTSD.  See Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991) (noting that "neither 
appellant's military specialty . . . nor his service records, 
disclose that the nature of his duties exposed him to a more than 
ordinary stressful environment, even given the fact that service 
in a combat zone is stressful in some degree to all who are 
there, whatever their duties and experiences").

In making our findings herein, the Board has considered the July 
2009 VA examiner's opinion that the Veteran's PTSD is related to 
his military experiences.  We do recognize that such an opinion 
cannot be rejected solely because it is based upon history 
supplied by the claimant.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005); but see Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (Board may reject such statements of Veteran if 
rebutted by the overall weight of the evidence).  However, 
verification of one or more the claimed stressors would be 
necessary for a grant of service connection in this case.  Since 
the stressor provided to the examiner has not been verified, the 
Board does not consider the examiner's opinion to be probative 
for service connection.
   
In view of the foregoing, although there is a diagnosis of PTSD 
in the record, there is no verified in-service stressor to which 
the disorder can be linked, as required by 38 C.F.R. § 3.304(f).  
Therefore the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not applicable, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, supra.


ORDER

Service connection for post-traumatic stress disorder is denied.  



_____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


